

Exhibit 10.17
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “ Agreement ”) is dated as of February
26, 2010 by and among MEDPRO SAFETY PRODUCTS, INC., a Nevada corporation (the
“Company”), and Vision Opportunity Master Fund, Ltd. with its principal offices
at 20 West 55th Street, 5th floor New York, NY 10019 (the “Purchaser”).
 
WHEREAS, the Parties entered into a Note Purchase Agreement on February 8, 2010
whereby the Company issued a note with a principal amount of $500,000 to Vision
(the “Prior Note”).
 
WHEREAS, the Company desires to borrow an additional $350,000 from the Purchaser
in accordance with the terms herein and the Purchaser agrees to make such loan.
 
WHEREAS, the Parties hereby wish to cancel the Prior Note in exchange for the
Company issuing a new Note and Warrants.
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
 
Purchase and Sale of Securities
 
Section 1.1          Purchase and Sale of Securities. Upon the following terms
and conditions, (a) the Company (the “Issuer”) shall issue and sell to the
Purchaser and the Purchaser shall purchase from the Company, subject to the
representations, warranties, and covenants, a 6% promissory note (the “Note”) in
the principal amount of eight hundred and fifty thousand ($850,000.00) on the
date of this Agreement (the “Closing”).  The Note shall be substantially in the
form attached hereto as Exhibit A.  The Company and the Purchaser are executing
and delivering this Agreement in accordance with and in reliance upon the
exemption from securities registration afforded by Section 4(2) of  the
Securities Act of 1933, as amended (the “ Securities Act ”).
 
Section 1.2          Warrants. Upon the following terms and conditions and for
no additional consideration, the Purchaser shall be issued Warrants, in
substantially the form attached hereto as Exhibit B (the “ Warrants ”) to
purchase two hundred and twelve thousand five hundred (212,500) shares of the
Company’s Common Stock.  Any shares of Common Stock issuable upon exercise of
the Warrants (and such shares when issued) are herein referred to as the
“ Warrant Shares .” The Warrants shall have a five year term after their
issuance and shall have an initial exercise price equal to four dollars ($4.00)
per share.
 
Section 1.3          Warrant Shares. The Company has authorized and will reserve
and covenants to continue to reserve, free of preemptive rights and other
similar contractual rights of stockholders, as of the date hereof, such number
of shares of Common Stock equal to one hundred twenty percent (120%) of the
number of shares of Common Stock as shall from time to time be sufficient to
effect the exercise of the Warrants then outstanding. The Notes, the Warrants,
and the Warrant Shares are sometimes collectively referred to as the
“Securities .”
 
Section 1.4          Cancellation of Prior Note.  Upon Closing, Vision will
deliver to the Company for cancellation the Prior Note.

 
1

--------------------------------------------------------------------------------

 
 
Section 1.5          Closing. Subject to the terms and conditions hereof, at the
Closing the Company shall issue the Note in the principal amount of $850,000 and
the Warrant, and the Purchaser shall deliver by wire transfer funds in the
amount of $350,000 and the Prior Note, in consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement (the “ Closing ”). The Notes and Warrants are sold and funded
in a single closing pursuant to terms of this Agreement and provided that the
Company and the Purchaser execute the signature pages hereto and to each of the
other Transaction Documents (as defined in Section 2.1(b) hereof), and thereby
agree to be bound by and subject to the terms and conditions hereof and
thereof.  The Closing shall take place at the offices of  Vision Opportunity
Master Fund, Ltd., 20 West 55th  Street, 5th  Floor, New York, New York 10019,
at 10:00 am New York time on the date of this Agreement, or at such other date,
time and place as the parties may mutually agree.
 
ARTICLE II
 
Representations and Warranties
 
Section 2.1          Representations and Warranties of the Company.  The Issuer
hereby represents and warrants to the Purchaser, as of the date hereof and as of
the Closing Date (except as set forth on the Schedule of Exceptions attached
hereto with each numbered Schedule corresponding to the section number herein),
as follows (unless otherwise specifically stated herein this Section 2.1 to the
contrary, all references to the Company shall be deemed to refer collectively to
the Issuer):
 
(a)           Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted. Except as set forth on Schedule 2.1(a), each of the Company is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect on the Company’s financial condition.
 
(b)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement
(collectively, the “Transaction Documents”) and to issue and sell the Notes in
accordance with the terms hereof. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and except as set forth on
Schedule 2.1(b), no further consent or authorization of the Company or its board
of directors or stockholders is required. This Agreement has been duly executed
and delivered by the Company. The other Transaction Documents will have been
duly executed and delivered by the Company at the Closing. Each of the
Transaction Documents constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
 
(c)           Issuance of Securities. The Notes and the Warrants to be issued at
the Closing have been duly authorized by all necessary corporate action and when
paid for or issued in accordance with the terms hereof, the Notes and Warrants
shall be validly issued and outstanding, free and clear of all liens,
encumbrances and rights of refusal of any kind.  When the Warrant Shares are
issued in accordance with the terms of this Agreement, such shares will be duly
authorized by all necessary corporate action and validly issued and outstanding,
fully paid and nonassessable, free and clear of all liens, encumbrances and
rights of refusal of any kind and the holders shall be entitled to all rights
accorded to a holder of Common Stock.

 
2

--------------------------------------------------------------------------------

 
 
(d) Commission Documents, Financial Statements. Except as indicated on Schedule
2.1(c) , since December 28, 2007, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the United States Securities and Exchange Commission (the “Commission”) pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including material filed pursuant to Section 13(a) or
15(d) of the Exchange Act (all of the foregoing including filings incorporated
by reference therein being referred to herein as the “Commission Documents”). At
the times of their respective filings, the Company has complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such documents, and, as of their
respective dates, none of the Commission Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the Commission Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with United States generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes), and fairly present in all material respects the financial
position of the Company and its subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).
 
 (e)          No Undisclosed Events or Circumstances. No material event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial condition, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.
 
ARTICLE III
 
Covenants
 
The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of each Purchaser and its permitted assignees (as defined
herein):
 
Section 3.1          Securities Compliance. The Company shall take all necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Notes, the Warrants, and
the Warrant Shares to the Purchasers or subsequent holders.
 
Section 3.2          Board of Directors. For avoidance of doubt, Vision’s right
to nominate a board member as set forth in Section 3.2 of the Note Purchase
Agreement dated February 8, 2010 shall remain in full force and effect in spite
of the cancellation of the Prior Note.
 
Section 3.3          Disposition of Assets. So long as any Notes remain
outstanding, neither the Company nor any Subsidiary shall sell, transfer or
otherwise dispose of any of its properties, assets and rights including, without
limitation, its software and intellectual property, to any person except for (A)
sales to customers in the ordinary course of business; or (B) with the prior
written consent of the Purchaser.
 
Section 3.4          Increase in Liabilities. Unless the Company obtains written
consent of the Purchaser, the Company shall not guarantee, create or permit to
exist any Indebtedness or Contingent Obligations other than Permitted
Indebtedness, until the Note and the interest thereon has been repaid in their
entirety.

 
3

--------------------------------------------------------------------------------

 
 
Section 3.5          Affiliate and Related Party Transactions. Any transactions,
including but not limited to loans, leases, agreements, contracts, royalty
agreements, management or compensation contracts or arrangements or other
continuing transactions between (a) the Company or any Subsidiary on the one
hand, and (b) on the other hand, any officer, employee, consultant or director
of the Company, or any of its subsidiaries, or any person owning any capital
stock of the Company or any subsidiary or any member of the immediate family of
such officer, employee, consultant, director or stockholder or any corporation
or other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder shall require the consent of the
Purchaser.  Purchaser acknowledges and agrees that this section shall not apply
to currently ongoing arrangements between the Company and related parties, which
have been previously disclosed to Purchaser, such as with respect to air
transportation.
 
Section 3.6          Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, to issue certificates, registered in the name of each Purchaser or its
respective nominee(s), for the Warrant Shares in such amounts as specified from
time to time by each Purchaser to the Company upon the exercise of the Warrants
in the form of Exhibit C attached hereto, with such modifications as the
transfer agent may require (the “Irrevocable Transfer Agent Instructions”).
Prior to registration of the Warrant Shares under the Securities Act, all such
certificates shall bear the restrictive legend specified in Section 5.1 of this
Agreement. The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 3.6 will be given by the
Company to its transfer agent and that and Warrant Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement. If a Purchaser provides the Company with an opinion
of counsel, in a generally acceptable form, to the effect that a public sale,
assignment or transfer of the Warrant Shares  may be made without registration
under the Securities Act or the Purchaser provides the Company with reasonable
assurances that such Warrant Shares  can be sold pursuant to Rule 144 without
any restriction as to the number of securities acquired as of a particular date
that can then be immediately sold, the Company shall permit the transfer, and,
in the case of the Warrant Shares, promptly instruct its transfer agent to issue
one or more certificates in such name and in such denominations as specified by
such Purchaser and without any restrictive legend. The Company acknowledges that
a breach by it of its obligations under this Section 3.6 will cause irreparable
harm to the Purchasers by vitiating the intent and purpose of the transaction
contemplated hereby. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 3.6 will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 3.6, that the Purchasers shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
ARTICLE IV
 
Conditions
 
Section 4.1          Conditions Precedent to the Obligation of the Company to
Sell the Notes. The obligation hereunder of the Company to issue and sell the
Notes to the Purchasers at the Closing is subject to the satisfaction or waiver,
at or before the Closing, of each of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.
 
(a)           Performance by the Purchasers. Each Purchaser shall have
performed, satisfied and complied in all respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.
 
(b)          Delivery of Purchase Price. The Purchase Price for the Notes to be
issued at the Closing has been delivered to the Company.

 
4

--------------------------------------------------------------------------------

 
 
(c)           Delivery of Transaction Documents. The Transaction Documents have
been duly executed and delivered by the Purchasers to the Company.
 
(c)           Delivery of Prior Note. The Prior Note has been delivered by the
Purchaser to the Company.
 
Section 4.2          Conditions Precedent to the Obligation of the Purchasers to
Purchase the Notes. The obligation hereunder of each Purchaser to acquire and
pay for the Notes is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below. These conditions are for
each Purchaser’s sole benefit and may be waived by such Purchaser at any time in
its sole discretion.
 
(a)           Accuracy of the Company’ s  Representations and warranties. Each
of the representations and warranties of the Company in this Agreement shall be
true and correct in all respects as of the date when made and as of the Closing
Date, except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all respects as of such
date.
 
(b)          Performance by the Company. The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing.
 
(c)           Notes and Warrants. The Company shall have executed and delivered
to the Purchasers the certificates (in such denominations as such Purchaser
shall request) for the Notes and Warrants being acquired by such Purchaser at
the Closing (in such denominations as such Purchaser shall request).
 
(d)          Material Adverse Effect. No Material Adverse Effect shall have
occurred at or before the Closing Date.
 
ARTICLE V
 
Stock Certificate Legend
 
Section 5.1          Legend. Each certificate representing the Warrants, and if
appropriate, securities issued upon the exercise thereof, shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT ”),
OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE
COMPANY OF A WRITTEN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH SECURITIES MAY BE SOLD, TRANSFERRED,  OR
OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT AND SUCH STATE SECURITIES LAWS.

 
5

--------------------------------------------------------------------------------

 

The Company agrees to reissue certificates representing any of the Warrant
Shares, without the legend set forth above if at such time, prior to making any
transfer of any such securities, such holder thereof shall give written notice
to the Company describing the manner and terms of such transfer and removal as
the Company may reasonably request. Such proposed transfer and removal will not
be effected until: (a) either (i) the Company has received an opinion of counsel
reasonably satisfactory to the Company, to the effect that the registration of
the Warrant Shares  under the Securities Act is not required in connection with
such proposed transfer, (ii) a registration statement under the Securities Act
covering such proposed disposition has been filed by the Company with the
Commission and has become effective under the Securities Act, (iii) the Company
has received other evidence reasonably satisfactory to the Company that such
registration and qualification under the Securities Act and state securities
laws are not required, or (iv) the holder provides the Company with reasonable
assurances that such security can be sold pursuant to Rule 144 under the
Securities Act; and (b) either (i) the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that registration
or qualification under the securities or “blue sky” laws of any state is not
required in connection with such proposed disposition, or (ii) compliance with
applicable state securities or “blue sky” laws has been effected or a valid
exemption exists with respect thereto. The Company will respond to any such
notice from a holder within five (5) business days. In the case of any proposed
transfer under this Section 5.1 , the Company will use reasonable efforts to
comply with any such applicable state securities or “blue sky” laws, but shall
in no event be required, (x) to qualify to do business in any state where it is
not then qualified, (y) to take any action that would subject it to tax or to
the general service of process in any state where it is not then subject, or (z)
to comply with state securities or “blue sky” laws of any state for which
registration by coordination is unavailable to the Company. The restrictions on
transfer contained in this Section 5.1 shall be in addition to, and not by way
of limitation of, any other restrictions on transfer contained in any other
section of this Agreement. Whenever a certificate representing the Warrant
Shares  is required to be issued to a Purchaser without a legend, in lieu of
delivering physical certificates representing the Warrant Shares  (provided that
a registration statement under the Securities Act providing for the resale of
the Warrant Shares  is then in effect), the Company shall cause its transfer
agent to electronically transmit the Warrant Shares  to a Purchaser by crediting
the account of such Purchaser or such Purchaser’s Prime Broker with the
Depository Trust Company (“ DTC ”) through its Deposit Withdrawal Agent
Commission (“ DWAC ”) system (to the extent not inconsistent with any provisions
of this Agreement).
 
ARTICLE VI
 
Indemnification
 
Section 6.1          General Indemnity. The Company agrees to indemnify and hold
harmless the Purchasers (and their respective directors, officers, managers,
partners, members, shareholders, affiliates, agents, attorneys, successors and
assigns) from and against any and all losses, liabilities, deficiencies, costs,
damages and expenses (including, without limitation, reasonable attorneys’ fees,
charges and disbursements) incurred by the Purchasers as a result of any
inaccuracy in or breach of the representations, warranties or covenants made by
the Company herein.
 
Section 6.2          Indemnification Procedure. Any party entitled to
indemnification under this Article VI (an “ indemnified party ”) will give
written notice to the indemnifying party of any matters giving rise to a claim
for indemnification; provided that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article VI except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the indemnified party a conflict of interest between it
and the indemnifying party may exist with respect of such action, proceeding or
claim, to assume the defense thereof with counsel reasonably satisfactory to the
indemnified party. In the event that the indemnifying party advises an
indemnified party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
indemnified party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the indemnified party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder. The indemnified party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the indemnified party which relates to such action or claim. The indemnifying
party shall keep the indemnified party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. If
the indemnifying party elects to defend any such action or claim, then the
indemnified party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense. The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent. Notwithstanding anything in this Article VI to the
contrary, the indemnifying party shall not, without the indemnified party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
indemnified party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the indemnified party of a
release from all liability in respect of such claim. The indemnification
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification. The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.

 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
Miscellaneous
 
Section 7.1          Specific Enforcement. The Company and the Purchasers
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement or the other Transaction Documents were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.
 
Section 7.2          Entire Agreement; Amendment. This Agreement and the
Transaction Documents contains the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and Purchaser, and no provision hereof may be
waived other than by a written instrument signed by the party against whom
enforcement of any such amendment or waiver is sought. No such amendment shall
be effective to the extent that it applies to less than all of the holders of
the Notes then outstanding. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offered to
all of the parties to the Transaction Documents or holders of the Notes, as the
case may be.
 
Section 7.3          Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
 
If to the Company:
MedPro Safety Products, Inc.
817 Winchester Road, Suite 200

 
 
7

--------------------------------------------------------------------------------

 
 

 
Lexington, Kentucky 40505
Attention: Chief Executive Officer
Tel. No.: 859-225-5375
Fax No.: 859-225-5347
   
with copies to:
Frost Brown Todd LLC
250 W. Main Street, Suite 2800 |
Lexington, KY 40507-1749
Tel. No.: 859.244.7517
Fax  No.  859.231.0011
Attn:  Paul E. Sullivan
   
If to any Purchaser:
At the address of such Purchaser set forth above
 
Attn: Carl Kleidman
 
Cc: Antti Uusiheimala

 
 Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other
parties hereto.
 
Section 7.4          Waivers. No waiver by either party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provisions, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.
 
Section 7.5          Headings. The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.6          Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and assigns.
 
Section 7.7          Governing Law; Consent to Jurisdiction. The parties
acknowledge and agree that any claim, controversy, dispute or action relating in
any way to this agreement or the subject matter of this agreement shall be
governed solely by the laws of the State of New York, without regard to any
conflict of laws doctrines.  The parties irrevocably consent to being served
with legal process issued from the state and federal courts located in New York
and irrevocably consent to the exclusive personal jurisdiction of the federal
and state courts situated in the State of New York.  The parties irrevocably
waive any objections to the personal jurisdiction of these courts.  Said courts
shall have sole and exclusive jurisdiction over any and all claims,
controversies, disputes and actions which in any way relate to this agreement or
the subject matter of this agreement.  The parties also irrevocably waive any
objections that these courts constitute an oppressive, unfair, or inconvenient
forum and agree not to seek to change venue on these grounds or any other
grounds. The parties hereby agree that the prevailing party in any suit, action
or proceeding arising out of or relating to this Agreement, shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party. The
parties hereby waive all rights to a trial by jury. Nothing in this Section 7.7
shall affect or limit any right to serve process in any other manner permitted
by law.
 
Section 7.8           Survival. The representations and warranties of the
Company and the Purchasers shall survive the execution and delivery hereof and
the Closing hereunder.
 
Section 7.9          Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
Agreement, and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or electronic mail transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 
8

--------------------------------------------------------------------------------

 
 
Section 7.10        Publicity. The Company agrees that it will not disclose, and
will not include in any public announcement, the name of the Purchasers without
the consent of the Purchasers unless and until such disclosure is required by
law or applicable regulation, and then only to the extent of such requirement.
 
Section 7.11        Severability. The provisions of this Agreement and the
Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
Section 7.12        Further Assurances. From and after the date of this
Agreement, upon the request of any Purchaser or the Company, each of the Company
and the Purchasers shall execute and deliver such instrument, documents and
other writings as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement, the
Notes, and any other Transaction Documents.
 
Section 7.13         Definitions.
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, agreement or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto
 
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts
owed, whether individually or in aggregate, in excess of $100,000 (other than
trade accounts payable incurred in the ordinary course of business), and (b) all
guaranties (including but not limited to security interests), endorsements and
other Contingent Obligations (as defined below) in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business.
 
“Material Adverse Effect” means any material adverse effect on the business,
operations, properties, prospects or financial condition of the Company and its
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise impair the ability of the Company to perform
any of its obligations under this Agreement in any material respect; provided,
however, that any adverse effect that that is caused primarily by conditions
generally affecting the U.S. economy shall be deemed not to be a Material
Adverse Effect.
 
“Obligations” shall mean all advances, liabilities and obligations for the
payment of monetary amounts owing by Company to the Purchasers arising under
this Agreement or the Transaction Documents including without limitation all
fees, charges, claims, expenses, attorneys’ fees and any other sum chargeable to
the Company under this Agreement or the Transaction Documents.

 
9

--------------------------------------------------------------------------------

 
 
“Permitted Indebtedness” shall mean (a) the Company’s indebtedness as of the
date of this Agreement and Obligations; (b) indebtedness to trade creditors
incurred in the ordinary course of business; (c) indebtedness secured by
Permitted Liens; (d) extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (c) above,
provided that, without the express consent of the Purchaser, the principal
amount thereof is not increased, the security interest (if applicable) is not
expanded and the terms thereof are generally not modified to materially increase
the liabilities of the Company or its Subsidiaries; and (e) any additional
indebtedness with Purchaser’s prior written approval. Notwithstanding anything
above, the Company shall have the right to replace the term loans from the Fifth
Third by means of additional debt financing.
 
“Permitted Liens” are: (a) liens existing on the date of this Agreement or
arising under this Agreement; (b) liens for taxes, fees, assessments or other
government charges or levies, either not delinquent or being contested in good
faith and for which Borrower maintains adequate reserves on its books; (c)
purchase money liens (i) on equipment acquired or held by the Company or its
Subsidiaries incurred for financing the acquisition of the equipment, or (ii)
existing on equipment when acquired, if the lien is confined to such equipment
and the proceeds of the equipment; (d) liens incurred in the extension, renewal
or refinancing of the indebtedness secured by liens described in (a) through
(d), but any extension, renewal or replacement lien must be limited to the
property encumbered by the existing lien and the principal amount of the
indebtedness may not increase.
 
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. There are no
outstanding preemptive, conversion or other rights, options, warrant or
agreements granted or issued by or binding upon any Subsidiary for the purchase
or acquisition of any shares of capital stock of any Subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Neither the Company nor any
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any Subsidiary
or any convertible securities, rights, warrant or options of the type described
in the preceding sentence. Neither the Company nor any Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any Subsidiary.
 
[ remainder of page intentionally left blank ]
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 
MEDPRO SAFETY PRODUCTS, INC.
   
By:
  /s/ W. Craig Turner
 
Name: W. Craig Turner
 
Title:   Chairman and Chief Executive Officer
   
VISION OPPORTUNITY MASTER FUND, LTD .
   
By:   
 /s/ Adam Benowitz 
 
Name: Adam Benowitz
 
Title: Director

 
 
11

--------------------------------------------------------------------------------

 

Schedule A

 
Closing
 
Name and Address 
of the Purchaser
 
Purchase
Price
 
Notes & Warrants Purchased
Closing
 
Vision Opportunity Master Fund, Ltd.
c/o Vision Capital Advisors, LLC
20 West 55 th Street, 5th floor
New York, NY 10019
  $
350,000
 
$850,000 principal amount of the Note
212,500 warrants (exercisable at $4.00)


 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
to the
SECURITIES PURCHASE AGREEMENT FOR
MEDPRO SAFETY PRODUCTS, INC.

 
FORM OF NOTE

 
13

--------------------------------------------------------------------------------

 

EXHIBIT B
to the
SECURITIES PURCHASE AGREEMENT FOR
MEDPRO SAFETY PRODUCTS, INC.

 
FORM OFWARRANT

 
14

--------------------------------------------------------------------------------

 

EXHIBIT C
to the
SECURITIES PURCHASE AGREEMENT FOR
MEDPRO SAFETY PRODUCTS, INC.
 
FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
[ NAME AND ADDRESS OF TRANSFER AGENT ]
Attn: ____________________________
 
Re:   MEDPRO SAFETY PRODUCTS, INC.
 
Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement (the “ Purchase
Agreement ”), dated as of February 26, 2010, by and among MEDPRO SAFETY
PRODUCTS, INC., a Nevada corporation (the “ Company ”), and the purchasers named
therein (collectively, the “ Purchasers ”) pursuant to which the Company is
issuing to the Purchaser the Notes and Warrants to purchase shares of the
Company’s common stock, par value $0.001 per share (the “ Common Stock ”). This
letter shall serve as our irrevocable authorization and direction to you
provided that you are the transfer agent of the Company at such time) to issue
shares of Common Stock upon the exercise of the Warrants (the “Warrant Shares”)
to or upon the order of a Purchaser from time to time upon (i) surrender to you
of a properly completed and duly executed Exercise Notice, (ii) a copy of the
Warrants (with the original Warrants delivered to the Company) being exercised
(or, in each case, an indemnification undertaking with respect to such share
certificates or the warrants in the case of their loss, theft or destruction),
and (iii) delivery of a treasury order or other appropriate order duly executed
by a duly authorized officer of the Company. So long as you have previously
received (x) written confirmation from counsel to the Company that a
registration statement covering resales of the Warrant Shares, as applicable,
has been declared effective by the Securities and Exchange Commission (the
“ SEC ”) under the Securities Act of 1933, as amended (the “ 1933 Act ”), and no
subsequent notice by the Company or its counsel of the suspension or termination
of its effectiveness and (y) a copy of such registration statement, and if the
Purchaser represents in writing that the Warrant Shares, as the case may be,
were sold pursuant to the Registration Statement, then certificates representing
the Warrant Shares, as the case may be, shall not bear any legend restricting
transfer of the Warrant Shares , as the case may be, thereby and should not be
subject to any stop-transfer restriction. Provided, however, that if you have
not previously received those items and representations listed above, then the
certificates for the Warrant Shares shall bear the following legend:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT ”),
OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE
COMPANY OF A WRITTEN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH SECURITIES MAY BE SOLD, TRANSFERRED,  OR
OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT AND SUCH STATE SECURITIES LAWS.”
 
and, provided further, that the Company may from time to time notify you to
place stop-transfer restrictions on the certificates for the Warrant Shares in
the event a registration statement covering the Warrant Shares  is subject to
amendment for events then current.
 
Please be advised that the Purchaser is relying upon this letter as an
inducement to enter into the Purchase Agreement and, accordingly, each Purchaser
is a third party beneficiary to these instructions.

 
15

--------------------------------------------------------------------------------

 
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at ___________.

 
Very truly yours,
 
MEDPRO SAFETY PRODUCTS, INC.
   
By:  
    
Name:
 
Title:

 
ACKNOWLEDGED AND AGREED:
 
[ TRANSFER AGENT ]
 
By:  
   
Name:
 
Title:
 
Date:

 
 
16

--------------------------------------------------------------------------------

 